PREGERSON, Circuit Judge,
dissenting:
Given the disparity between the racial and ethnic composition of the Phoenix Division jury pool and that of the communities comprising the Prescott Division,1 I think justice would have been better *1067served if Footracer’s trial had been returned to Prescott. In light of the serious constitutional concerns that Footracer’s motion to return raised, I would find that the district court acted outside its discretion by refusing to return the trial to Prescott.
This court has previously warned that the systematic transfer of cases from the Prescott Division to the Phoenix Division would raise serious Sixth Amendment concerns. See United States v. Etsitty, 130 F.3d 420, 425 (9th Cir.1997), amended by 140 F.3d 1274 (1998). The majority disagrees that the Sixth Amendment would be violated by this systematic transfer, but reaches its decision by importing the equal protection concept of discriminatory intent into what is a straightforward Sixth Amendment fair cross-section challenge. Because I believe that this court’s warning in Etsitty was well-founded, and because the majority’s approach is directly contrary to Duren and its progeny, I respectfully dissent.
This court has warned, “[i]f ... trials were systematically removed from the Prescott Division to the Phoenix Division, we would be confronted with a strong case for finding an exclusion of Indians in violation of Duren [v. Missouri, 439 U.S. 357, 99 S.Ct. 664, 58 L.Ed.2d 579 (1979)]”.2 Etsitty, 130 F.3d at 425. I believe that this warning was well-founded.3
As the majority sets out above, see supra at 1060, a prima facie Duren violation has three components: (1) the excluded group must be a distinctive group in the community; (2) the excluded group must be underrepresented in jury venires; and (3) this underrepresentation must be due to systematic exclusion of the group in the jury-selection process. See Duren, 439 U.S. at 364, 99 S.Ct. 664. Once the defendant establishes a prima facie case, the government bears the burden of showing that a “significant [governmental] interest is manifestly and primarily advanced by those aspects of the jury-selection process ... that result in the disproportionate exclusion of a distinctive group.” Id. at 367-68, 99 S.Ct. 664.
The majority concedes that Native Americans are a “distinctive” group in the community. See supra at 1060; see also United States v. Brady, 579 F.2d 1121 1131 (9th Cir.1978). It is also hardly controversial that the representation of Native Americans in the Phoenix venire is not “fair and reasonable” in relation to the number of Native Americans in the Prescott Division:4 the absolute disparity be*1068tween the percentage of jury-eligible Native Americans in the Prescott Division and the percentage of Native Americans in the Phoenix Division jury wheel is 20.48% (20.78% — 0.3%).5
But the majority rejects as dicta this court’s warning in Etsitty, 130 F.3d at 425, that the systematic transfer of eases from Prescott to Phoenix would constitute systematic exclusion of Native Americans in the jury selection process. See supra at 1060. The majority argues that the use of the term “exclusion” in Duren’s third prong, see 439 U.S. at 364, 99 S.Ct. 664 (“that underrepresentation is due to systematic exclusion of the group in the jury selection process”), implies that the Sixth Amendment is violated only where the particular distinctive group is treated differently than other groups. See supra at 1060-61. This argument not only goes beyond that advocated by the government,6 but also directly contradicts Duren and its progeny.
The Supreme Court made it clear in Duren, 439 U.S. at 368 n. 26, 99 S.Ct. 664, that it is not disparate treatment but disproportion itself that is the hallmark of a Sixth Amendment violation: “[I]n Sixth Amendment fair-cross section cases, systematic disproportion itself demonstrates an infringement of the defendant’s interest in a jury chosen from a fair community cross section.” Given this statement, there can be no question that it is disparate impact and not disparate treatment that the Sixth Amendment forbids.
Perhaps the majority got off on the wrong foot by focusing on the term “exclusion,” rather than the term “systematic.” See supra at 1060-61. But both the Du-ren opinion and the overwhelming weight of authority establish that the critical inquiry of Duren’s third prong is whether the underrepresentation of the distinctive group is systematic. See Duren, 439 U.S. at 366, 99 S.Ct. 664 (“his undisputed demonstration that a large discrepancy occurred not just occasionally but in every weekly venire for a period of nearly a year manifestly indicates that the cause of the underrepresentation was systematic ”) (emphasis added); id. at 367, 99 S.Ct. 664 (“[wjomen were therefore systematically underrepresented within the meaning of Taylor[ v. Louisiana, 419 U.S. 522, 95 S.Ct. 692, 42 L.Ed.2d 690 (1975) ]”) (emphasis added). As the First Circuit explained:
The issue is not whether the discrepancy was purposeful; Duren ... defined “systematic exclusion” as simply one that was “inherent in the particular jury-selection process;” viz., the system’s result, regardless of intent. We are not concerned with perfection, but, assuming a distinctive group, a process which, however neutral on its face, consistently underran by some 70%, providing one juror when there should have been four, is surely excessive.
LaRoche v. Perrin, 718 F.2d 500, 503 (1st Cir.1983), overruled on other grounds by Barber v. Ponte, 772 F.2d 982 (1985). See also United States v. Jackman, 46 F.3d 1240, 1244, 1248 (2nd Cir.1995) (holding that the “underrepresentation [of Hartford and New Britain residents, and thus blacks and Hispanics, in the jury pool] ‘was quite obviously due to the system by *1069which juries were selected’ ”) (quoting Duren, 439 U.S. at 367, 99 S.Ct. 664) (emphasis added).
By focusing on “exclusion,” and by defining “exclusion” to require a defendant to present evidence of disparate treatment, the majority mistakenly imports an equal protection concept into a fair cross-section challenge.7 Simply put, requiring a defendant to show disparate treatment requires him to show discriminatory intent,8 which is not an element of a Sixth Amendment fair cross-section challenge. See Thomas v. Borg, 159 F.3d 1147, 1150 (9th Cir.1998).
The Sixth Amendment establishes a defendant’s right to be tried by a jury selected from a fair cross-section of the community. See Taylor v. Louisiana, 419 U.S. 522, 526-531, 95 S.Ct. 692, 42 L.Ed.2d 690 (1975). The Fifth Amendment protects against intentional discrimination in the selection of venires, see Castaneda v. Par-tida, 430 U.S. 482, 492-94, 97 S.Ct. 1272, 51 L.Ed.2d 498 (1977) (Fourteenth Amendment case), but the Sixth Amendment protects against unintentional deviations from the constitutional standard. See United States v. Perez-Hernandez, 672 F.2d 1380, 1384 n. 5 (11th Cir.1982) (“[i]n a fair cross section analysis, purposeful discrimination is irrelevant since the emphasis is purely on the structure of the jury venire”); LaRoche, 718 F.2d at 503 (“Duren ... defined ‘systematic exclusion’ as simply one that was ‘inherent in the particular jury-selection process;’ viz., the system’s result, regardless of intent.”). When a defendant shows that a facially neutral jury selection process has the unintended effect of causing a substantial underrepresentation of a distinctive group, he makes out a prima facie fair cross-section violation. See United States v. Benmuhar, 658 F.2d 14, 19 (1st Cir.1981) (holding that defendant made out a prima facie Sixth Amendment case that English proficiency requirement systematically excluded cognizable groups).
Nor do the cases the majority discusses support its contrary conclusion. The line of cases upholding the use of voter registration lists to compile eligible voter lists9 *1070is inapposite. As these cases demonstrate, courts’ acceptance of the use of voter registration lists has a two-pronged rationale: (1) courts attribute the underrepresentation of minorities on voter registration lists not to any governmental act, but to “personal predilection not to register” and “sloth,” see United States v. Cecil, 836 F.2d 1431, 1447-48 (4th Cir.1988) (internal quotation marks and citation omitted); and (2) the alternative to using voter registration lists is daunting and impractical. See id. (“voter registration lists are imperfect ... but this does not render use of those lists unconstitutional, especially considering the alternative”). See also Truesdale v. Moore, 142 F.3d 749, 755 (4th Cir.1998) (focusing on the lack of structural or systemic impediments to voter registration); Schanbarger v. Macy, 77 F.3d 1424, 1424 (2nd Cir.1996) (same); United States v. Ireland, 62 F.3d 227, 231 (8th Cir.1995) (same).
This two-pronged rationale does not support the systematic transfer of cases from the Prescott Division to the Phoenix Division. Given the history of the United States’ reservation policy, the location of the Native American reservations and the concentration of Native Americans on those reservations can hardly be attributed to “personal predilection” or “sloth.” And the alternative to transferring trials from Prescott to Phoenix is obvious: holding trials in Prescott. Therefore, the circumstances that justify the use of voter registration lists to compile eligible juror lists do not justify the systematic transfer of trials from Prescott to Phoenix. The majority’s reliance on the voter registration list cases to support its conclusion that Footracer has failed to satisfy the third Duren requirement is thus misplaced.
Once a defendant has established a pri-ma facie Sixth Amendment violation, the government bears the burden of showing that a significant governmental interest is manifestly and primarily advanced by the exclusionary practice. See Duren, 439 U.S. at 367-68, 99 S.Ct. 664. The government has not presented any interest, let alone a significant interest, that is served by the systematic transfer of cases from Prescott to Phoenix.
The majority’s discussion of Federal Rule of Criminal Procedure 18 suggests that the district court’s “Rule 18 right,” see supra at 1065, might provide such an interest. Rule 18 provides that prosecution shall be had in the district in which the offense was committed and vests discretion in the court to fix the place of trial at any place within the district. See United States v. Herbert, 698 F.2d 981, 984 (9th Cir.1983). I doubt that even a proper exercise of discretion under Rule 18 could trump the Sixth Amendment. But because the district court did not apply Rule 18 with due regard to the relevant considerations, I would not reach the question whether a proper exercise of Rule 18 discretion would provide a governmental interest sufficient to justify the systematic exclusion of Native Americans.
As the majority notes, see supra at 1060, n. 1, the district court’s original order transferring Footracer’s trial to Phoenix did not offer any reason for the transfer. Moreover, even the reasons the district court later gave in its denial of Footracer’s motion to return-the convenience of Phoenix and the prompt administration of justice-do not justify its decision.
Rule 18 specifies that the relevant measure for “convenience” is the “convenience of the defendant and the witnesses,” not the convenience of the judge. Fed. R.Crim.P. 18; see Fed.R.Crim.P. 18, advisory committee’s note to 1979 amend, (noting that Rule 18 does not authorize consideration of the judge’s convenience when fixing of the place of trial). Footracer made a strong argument that Prescott was as, if not more, convenient than Phoenix: all of the witnesses resided either on the Navajo reservation or other areas of Northern Arizona; Prescott is several hours closer than Phoenix to the reservation; there are two federal courtrooms in Prescott; both the U.S. Attorney and the Federal Public Defender have offices in Prescott; and lodging is readily available.
*1071Moreover, Rule 18’s requirement that courts give due regard to the “prompt administration of justice” was intended to ensure compliance with the Speedy Trial Act of 1974. See Fed.R.Crim.P. 18, advisory committee’s note to 1979 amend. As such, the measure for prompt administration of justice is the speediness with which the defendant’s trial can be conducted. The district court, however, found that the prompt administration of justice favored trying the case in Phoenix “because of the court’s heavy civil docket which occasionally requires interruptions during trial.” (Emphasis added). In light of the serious constitutional concerns that Footracer raised in his motion to return, neither of the reasons the district court gave justified its decision to hold the trial in Phoenix.
Therefore, I believe that the district court’s refusal to return the trial to Prescott was at least outside her discretion and may have risen to a Sixth Amendment violation.10 For these reasons, I respectfully dissent.

.We also expressed deep concern about the District of Arizona’s Local Rule 1.1(c), which provides that "[a]U civil and criminal cases founded on causes of action arising in the Phoenix and Prescott divisions shall be tried in Phoenix, unless otherwise ordered by the court.” U.S. Dist. Ct. Rules, D. Ariz., Rule 1.1(c). We stated that "[i]f this rule were applied, it would constitute systematic exclusion of Indian jurors.” Etsitty, 130 F.3d at 426. But, because nothing in the record suggested that Etsitty's trial was transferred pursuant to Rule 1.1(c), that case was an "unsuitable vehicle to confront the constitutionality of the rule.” See Etsitty, 140 F.3d at 1275.
Although the district court's sua sponte and unexplained transfer in this case suggests that Footracer’s trial was transferred pursuant to Rule 1.1(c), the district court’s later order denying Footracer's motion to return his trial to Prescott provided reasons for its transfer independent of Rule 1.1(c). Therefore, this case is also an inappropriate vehicle to confront the constitutionality of the rule.


. The Seventh Circuit has expressed deep concern with a similar policy in the Eastern District of Wisconsin whereby "reservation Indians” are excluded from jury service because no jury trial has been held in the Green Bay Division, which includes all of the Indian reservations, since 1992. See United States v. Raszkiewicz, 169 F.3d 459, 462-467 (7th Cir.1999).


. To comply with the Jury Selection and Service Act of 1968, 28 U.S.C. § 1861, et seq., the District of Arizona adopted a jury selection plan whereby Prescott Division juries are drawn from the Prescott qualified juror wheel, Phoenix Division juries are drawn from the Phoenix qualified juror wheel, and Tucson Division juries are drawn from the Tucson qualified juror wheel. See United States v. Herbert, 698 F.2d 981, 984 (9th Cir.1983) (holding this system constitutional). In adopting this plan, the District of Arizona specified the division as the relevant geographic unit for Sixth Amendment purposes. *1068Because Footracer challenges the systematic transfer of criminal cases arising in Prescott, the relevant division is the Prescott division.


. See United States v. Esquivel, 88 F.3d 722, 726 (9th Cir.1996) (favoring the absolute disparity test-the difference between the percentage of the group in the total population and the percentage in the master jury wheel-for measuring the representativeness of a distinctive group in a jury pool); see also footnote 1 supra (percentages).


. At argument, the government agreed with Footracer that underrepresentation of a distinctive group as a result of the systematic transfer of trials would present a prima facie Sixth Amendment violation. But the government disagreed with Footracer’s contention that the fact that the District Judge had never held a jury trial in Prescott constituted evidence of systematic transfer. That is, the government did not argue that Native Americans were not excluded, but only that this exclusion was not systematic.


. This is true even where the majority purports to recognize the distinction between the two types of challenges to jury composition. See supra at footnote 5.


. The equivalence of these analytic concepts can be better understood by querying what more a defendant would need to show to establish discriminatory intent rather than mere disparate treatment. Since the Supreme Court has held that malicious intent is not an element of discrimination, the answer to the question is: nothing. See, e.g., Shaw v. Hunt, 517 U.S. 899, 907-08, 116 S.Ct. 1894, 135 L.Ed.2d 207 (1996); Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 227, 115 S.Ct. 2097, 132 L.Ed.2d 158 (1995).


. The majority's reliance on cases holding that a geographic community is not a distinctive group is also misplaced. The cases cited by the majority did not involve the exclusion of jurors from a particular racial or ethnic group. See Zicarelli v. Dietz, 633 F.2d 312, 319 (3rd Cir.1980) ("Zicarelli does not contend that the selection of jurors from Burlington County resulted in the exclusion of any identifiable segment of the community from the jury panel.”); United States v. Foxworth, 599 F.2d 1, 4 (no indication that county lines corresponded in any way with any cognizable group); Cobbs v. Robinson, 528 F.2d 1331, 1336 (2nd Cir.1975) (“No showing is made that the city lines also serve to separate racial groups or economic classes to any significant extent.”); United States v. Butera, 420 F.2d 564, 574 (1st Cir.1970), overruled by LaRoche v. Perrin, 718 F.2d 500 (1st Cir.1983) (acknowledging, even in a pre-Duren Fourteenth Amendment case, "that a system which persistently produced substantial and recognized underrepresentations of sociologically distinct groups would not be insulated from attack simply because it was fair on its face”).
The majority does not cite United States v. Jackman, 46 F.3d 1240 (2nd Cir.1995), where the exclusion of a geographic unit resulted in the underrepresentation of jurors from particular racial and ethnic groups. In Jackman, 46 F.3d at 1248, the Second Circuit considered the exclusion of Hartford and New Britain residents from the jury pool of the Hartford Division of the District of Connecticut and concluded that, because this exclusion led to the underrepresentation of Blacks and Hispanics from the Hartford Division's jury venires, this underrepresentation was the result of systematic exclusion in the jury selection process.


. Because the record is not complete with regard to whether the District Judge or the District Court as a whole systematically transfers criminal cases from Prescott to Phoenix, I would be hesitant to decide the Sixth Amendment issue in this case. My extensive discussion of the issue is compelled by the majority's conclusion that the district court’s refusal to return the trial presented no constitutional concerns.